The Chancellor
decided that such an acknowledgment was insufficient. That the acknowledgment and consent of the wife must be taken before one of the masters of this court, who was competent to understand the nature and extent of her equitable right to a provision out of her separate property before it could be claimed by the husband. That it should appear from the certificate of the master that on a private examination of the wife he had fully explained to her the nature and extent of her rights, and that she voluntarily consented to relinquish them in favor of the husband, either absolutely, or on the terms and conditions specified in such certificate.